Caluoon, <L,
delivered the opinion of the court.
On the two points for appellants' — Erst, that the contract for the four car loads of corn contemplated delivery on the cars at St. Louis, and not at the points of destination; and, second, that the ownership of the corn attached was in the Traders’ *429Elevator Company — it is enough to say that we sustain the chancellor’s finding on these questions of fact. On the objection that there was a personal decree against the John E. Hall Commission Company for the balance not realized from the sale of the property attached, it need only be said that, even if we should overrule the ruling, made through the writer of this, on a point not necessary to the conclusion, in Chamberlain-Hunt Academy v. Port Gibson Brick Co., 80 Miss., 517, 32 South., 116, 484, the holding here would be good, under Code 1906, § 536. There is no vested right to appellants in the former decision.

.Affirmed.